309 F.2d 890
Alfred James WILLIAMS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 19904.
United States Court of Appeals, Fifth Circuit.
Nov. 28, 1962.

Alfred James Williams, Jr., appellant, in pro. per.
T. Gary Cole, Jr., Asst. U.S. Atty., Fort Worth, Tex., Barefoot Sanders, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
The trial court refused to entertain this motion under 28 U.S.C.A. 2255, under the authority of the provision of that Section stating, 'The sentencing court shall not be required to entertain a second or successive motion for similar relief on behalf of the same prisoner.'  We conclude that in following this course of action the trial court did not commit error.

The judgment is

2
Affirmed.